IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,442-01


EX PARTE FRANCISCO IBARRA, Applicant





ON APPLICATION FOR A WRIT OF PROHIBITION
IN CAUSE NO. CR-08-287 FROM THE 428TH JUDICIAL DISTRICT COURT

HAYS COUNTY



 Cochran, J., filed a concurring statement.


	The Texas Rules of Appellate Procedure governing extraordinary matters
filed in this Court state that "a motion for leave to file must accompany an original
petition for writ of habeas corpus, mandamus, procedendo, prohibition . . ."  Tex. R.
App. P. 72.1.  Relator has filed no such motion with his application.  Rule 72.1 is
mandatory.   For that reason, as well as our decision in Padilla v. McDaniel, 122
S.W.3d 805 (Tex. Crim. App. 2003), we cannot stay these proceedings to request a
more complete record and response from the State and trial court.
Filed: February 11, 2009
Do Not Publish